Citation Nr: 1234977	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  04-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a headache disorder, to include as secondary to PTSD or other service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1967 to September 1970, to include a tour of combat duty in Vietnam.  The Veteran is a recipient of the Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2002 and September 2003 rating decisions by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Service connection for migraine headaches was denied in December 2002, while hepatitis C service connection was denied in the September 2003 decision.  The Veteran has since relocated, and the Phoenix, Arizona, RO has assumed jurisdiction.

The claims have previously been considered by the Board.  In September 2008, the Board remanded the matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  Following such, the Board issued an April 2009 decision denying entitlement to service connection for migraine headaches and hepatitis C.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims (CAVC or the Court), which in August 2009, on the basis of a Joint Motion for Remand, vacated the Board's determinations and remanded the matters for further consideration.

At this time, the issue with regard to service connection for migraine headaches has been recharacterized as above to better reflect the evidence of record and the Veteran's allegations.

The Board in turn remanded the appellate issues to the RO via the AMC in June 2010 and September 2011, for additional development.  They are now returned to the Board for further consideration.

The Veteran had requested a hearing before a Veterans Law Judge, to be held via videoconference from the RO.  Such was scheduled for April 2008, and the Veteran was properly notified.  However, he failed to report for the hearing without explanation or attempt to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the further delay additional remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to hepatitis C, the Veteran had maintained that his condition resulted directly from exposure to blood in service.  He reported that during combat operations, he assisted with wounded and handled equipment while having open cuts, nicks, and sores.  Exposure was therefore possible.  This contention has been addressed repeatedly by VA examiners.

In a recent September 2012 brief, however, the Veteran and his representative have raised a new theory of entitlement.  The most recent VA examiner, and several other examiners, have opined that the Veteran's well-established history of substance abuse was the greatest risk factor for hepatitis C infection present, and was in fact the most likely avenue for such.  The November 2011 VA examiner, also noted that PTSD was also "commonly accompanied by comorbid psychiatric conditions, including...substance abuse...."  The examiner did not address whether in this case, the Veteran's history of substance abuse was in any way related to his service connected PTSD.

No doctor has indicated that drug use was utilized by the Veteran as a means of self-medication, and evidence of record shows that such abuse began prior to service and the existence of PTSD; however, Vet Center records from the 1980's and early 1990's reveal that the Veteran first sought sobriety and PTSD treatment simultaneously.  This raises the possibility that his drug use may have been aggravated by his PTSD.  Where such a possibility exists, along with evidence of a current disability and a service-related injury, a VA medical opinion is required to obtain a competent and adequate opinion on nexus.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, a VA mental disorders examination is required to obtain an opinion on the matter of a nexus between PTSD and drug use.

With regard to headaches, the record reflects diagnoses of migraine, tension, and sinus headaches over the course of the appeal, and before.  The issue has been recharacterized as a general headache disorder to reflect the presence of the differing types of comorbid headaches.

Treatment records and VA examination reports also note that the headaches were worsened by treatment for hepatitis C, or by rebound from other medications.  This raises the possibility of secondary service connection for headaches as due to hepatitis, or treatment for other service connected conditions.  Accordingly, the question of service connection for headaches is inextricably intertwined with the question of service connection for hepatitis C.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, prior examiners have not clearly addressed the question of whether any headache disorder was aggravated or caused by treatment for PTSD or other conditions.

Finally, the Veteran submitted copies of VA treatment records from 1971 and 1979, apparently from the VA Seaside, California, clinic.  These records refer to other treatment dates.  It is unclear if additional VA records from this period may be available, or if the submission represents the full extent of the VA records immediately following service.  On remand, a formal request to confirm that all records have been obtained should be made.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical center in Palo Alto, California, and all associated clinics, in particular the Seaside Clinic in Monterey, as well as any other VA facility identified by Veteran or in the record, for the period of 1971 to 1990.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

2.  Schedule the Veteran for a VA mental disorders/PTSD review examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must opine as to whether it is at least as likely as not that the Veteran's drug use following service was caused or aggravated by service-connected PTSD.  Was he self-medicating, or was his use merely coincidental to PTSD?

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA miscellaneous neurological examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must identify all current disorders or conditions manifested by recurrent or chronic headaches, to include migraines, tension, and muscular.  The examiner must opine as to whether any identified condition is at least as likely as not caused or aggravated by service connected disability, to include the treatments administered, such as medications.  For purposes of the opinion, the examiner should consider hepatitis C to be service-connected, as well as PTSD, malaria, and residuals of shell fragment wounds of the neck, arm, and buttocks.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


